              Case 18-10055-KG         Doc 577-1       Filed 08/26/19     Page 1 of 12



         IN THE CIRCUIT COURT FOR THE TWENTY-THIRD JUDICIAL CIRCUIT
                          KENDALL COUNTY, ILLINOIS

STANDARD MUTUAL INSURANCE,                     )
COMPANY as subrogee of DANIEL                  )
WALLER JR.,                                    )
                                               )
                         Plaintiff,            )       Case No.
                                               )
v.                                             )
                                               )
HOBBICO, INC.                                  )
                                               )
                         Defendant.            )


                                      COMPLAINT AT LAW

        NOW COMES Plaintiff, STANDARD MUTUAL INSURANCE COMPANY, as

subrogee of DANIEL WALLER JR., by and through its attorneys, LEAHY, EISENBERG &

FRAENKEL, LTD., and complaining of Defendant, HOBBICO, INC., states as follows:

                                           THE PARTIES

        1.      Plaintiff, STANDARD MUTUAL INSURANCE COMPANY (hereinafter

“Standard Mutual”), is a property and casualty insurance company organized and existing under

the laws of the State of Illinois and is licensed to conduct business in the State of Illinois.

        2.      Plaintiff’s subrogor, DANIEL WALLER JR. (hereinafter “Waller”), is a person

who resides at 1602 Cottonwood Trail in Yorkville, Illinois (hereinafter “Property”). Waller is a

citizen of the state of Illinois.

        3.      Defendant, HOBBICO, INC. (hereinafter “Hobbico”), is a corporation licensed in

the State of Illinois that maintains its principal place of business at 2904 Research Road in

Champaign, Illinois 61822.

        4.      At all times relevant, Hobbico was in the business of designing, manufacturing,

marketing, and/or distributing radio controlled cars and trucks, including but not limited to the


                                                                                          EXHIBIT A
              Case 18-10055-KG           Doc 577-1      Filed 08/26/19    Page 2 of 12



radio controlled truck that is the subject of this lawsuit.

        5.       Hobbico placed its products into the stream of commerce where they were sold

and used in the State of Illinois.

                                     JURISDICTION AND VENUE

        6.       The jurisdiction is proper in Illinois because the acts and omissions complained of

herein occurred in Illinois.

        7.       Kendall County is proper venue under 735 ILCS 5/2-101 because the incident

which gives rise to this cause of action herein occurred in Kendall County.

                                     NATURE OF THE ACTION

        8.       At all relevant times, Standard Mutual provided insurance to its Subrogor under

policy No. HP 1785716 03 (hereinafter “policy of insurance”) for the Property.

        9.       Pursuant to the terms and conditions of its policy of insurance, Standard Mutual

reimbursed its Subrogor $405,749.03 for the loss caused by the fire described herein.

        10.      In accordance with common law principles of equitable and/or legal subrogation,

in addition to the terms and conditions of its policy of insurance, Standard Mutual is subrogated

to the rights of the insured with respect to the payments it made in compensation for the subject

loss, and is the bona fide owner of the claims in this action.

        11.      On February 27, 2016, a fire occurred at the Property.

        12.      The fire was caused by a defect in a radio controlled truck, an Arrma Fury 30+

mph     1/10th    scale   2WD        electric   short   course   truck,   P/N   AR102605,     serial

#AR1026051412131310 (hereinafter “subject RC truck”) designed, manufactured, distributed,

and sold in to the stream of commerce by Hobbico.

        13.      At all relevant times hereto, the subject RC truck was used for the intended

purpose and was used in a manner reasonably foreseeable to Hobbico.


                                                    2
                Case 18-10055-KG        Doc 577-1      Filed 08/26/19     Page 3 of 12



        14.      The fire originated within the battery pack of the subject RC truck, which was

located in the living room of the Property.

        15.      The fire resulted in severe damage to the real and personal property of Standard

Mutual’s subrogor and caused the Property to be vacated for a reasonable period of time while

repairs were made and the building was restored to its pre-fire condition, and caused other

consequential and incidental damages including clean-up costs, repair, and other associated

expenses.

        16.      As a result of the aforementioned fire and damages sustained by Standard

Mutual’s subrogor, a claim was made on Standard Mutual’s policy of insurance and was duly

paid by Standard Mutual.

        17.      Plaintiff became subrogated to certain rights and interests of its Subrogor for

monies paid thereunder, including the claim giving rise to the instant cause of action.

                                       COUNT I
                           STRICT LIABILITY - DESIGN DEFECT

        18.      Plaintiff realleges and incorporates herein paragraphs 1 through 17, inclusive, as

though fully set forth at length.

        19.      Hobbico was at all relevant times engaged in the business of distributing and/or

otherwise placing into the stream of commerce electrical appliances, including the subject RC

truck involved in the subject loss.

        20.      At the time the subject RC truck left the control of Hobbico, a defect existed in the

appliance that rendered the appliance unreasonably dangerous so as to cause a fire and cause the

subject loss.

        21.      The Subrogor was using the subject RC truck for its intended purpose.

        22.      The subject RC truck failed to perform in the manner reasonably to be expected in



                                                   3
             Case 18-10055-KG          Doc 577-1      Filed 08/26/19   Page 4 of 12



light of its nature and intended function.

       23.     The unreasonably defective condition of the subject RC truck caused the subject

loss and damages from which this action arises.

       24.     The unreasonably defective condition of the subject RC truck was neither plainly

apparent nor discoverable by the Subrogor or other consumers through a reasonable inspection.

       25.     For these reasons, Hobbico is strictly liable to Plaintiff under Section 402A of the

Restatement (2d) of Torts and the applicable common law of the State of Illinois.

       26.     At the time of the design of the subject RC truck by Hobbico, the subject RC

truck was in a defective condition and unreasonably dangerous when put to a reasonably

anticipated use, in one or more of the following ways. The subject RC truck:

               a. overheated under reasonably anticipated use conditions;

               b. caught fire under reasonably anticipated use conditions;

               c. incorporated an electrical component susceptible to failure under
                  reasonably anticipated use conditions;

               d. incorporated an electrical component susceptible to overheating
                  resulting in the product’s overheating and/or violent combustion under
                  reasonably anticipated use conditions; and/or

               e. failed to properly discharge and/or sustain heat generated by its own
                  operation under reasonably anticipated use conditions.

       27.     The defective and unreasonably dangerous condition(s) of the subject RC truck

existed due to the defective manner in which Hobbico designed the subject RC truck.

       28.     As a direct and proximate result of one or more of the aforementioned defective

and unreasonably dangerous conditions, the subject RC truck ignited, resulting in a fire, which

caused extensive damage to the Subrogor’s real and personal property, and caused other

consequential and incidental damages, including clean-up costs, repair, and other associated in

the amount of $405,749.03.


                                                  4
               Case 18-10055-KG        Doc 577-1      Filed 08/26/19     Page 5 of 12



        WHEREFORE, Plaintiff, STANDARD MUTUAL INSURANCE COMPANY, as

subrogee of DANIEL WALLER JR., demands judgment against Defendant, HOBBICO INC.,

$405,749.03, the exact amount to be proven at trial, together with pre-judgment interest, all

taxable costs, fees and disbursements, and all other just and equitable relief.

                                      COUNT II
                     STRICT LIABILITY – MANUFACTURING DEFECT

        29.      Plaintiff realleges and incorporates herein paragraphs 1 through 17, inclusive, as

though full set forth at length.

        30.      At the time of the manufacture of the subject RC truck by Hobbico, the subject

RC truck was in a defective condition and unreasonably dangerous when put to a reasonably

anticipated use, in one or more of the following ways. The subject RC truck:

              a. overheated under reasonably anticipated use conditions;

              b. caught fire under reasonably anticipated use conditions;

              c. incorporated an electrical component susceptible to failure under
                 reasonably anticipated use condition;

              d. incorporated component parts susceptible to failing resulting in the
                 product’s overheating and/or violent combustion under reasonably
                 anticipated use conditions; and/or

              e. failed to properly discharge and/or sustain heat generated by its own
                 operation under reasonably anticipated use conditions.

        31.      The defective and unreasonably dangerous condition(s) of the subject RC truck

existed due to Hobbico’s defective manufacture of the subject RC truck.

        32.      The aforementioned defective and unreasonably dangerous condition(s) of the

subject RC truck existed at the time it left the control of Hobbico.

        33.      At all times, the subject RC truck was used in a reasonable manner, and such use

was reasonably foreseeable by Hobbico.



                                                  5
             Case 18-10055-KG          Doc 577-1      Filed 08/26/19      Page 6 of 12



       34.     As a direct and proximate result of the aforementioned dangerous and defective

condition(s) of the subject RC truck, a violent fire occurred, damaging the Property and personal

property contained therein, all to the ultimate cost, loss and detriment of the Plaintiff.

       35.     As a direct and proximate result of one or more of the aforementioned defective

and unreasonably dangerous conditions, the subject RC truck ignited, resulting in a fire, which

caused extensive damage to the Subrogor’s real and personal property, and caused other

consequential and incidental damages including clean-up costs, repair, and other associated

expenses in the amount of $405,749.03.

       WHEREFORE, Plaintiff, STANDARD MUTUAL INSURANCE COMPANY, as

subrogee of DANIEL WALLER JR., demands judgment against Defendant, HOBBICO INC.,

$405,749.03, the exact amount to be proven at trial, together with pre-judgment interest, all

taxable costs, fees and disbursements, and all other just and equitable relief.

                                     COUNT III
                       STRICT LIABILITY: NON-SPECIFIC DEFECT

       36.     Plaintiff realleges and incorporates herein paragraphs 1 through 17, inclusive, as

though fully set forth at length.

       37.     The subject RC truck was not put to any abnormal use during its service life.

       38.     There was no secondary cause for the subject fire.

       39.     The subject RC truck failed to perform in a manner reasonably expected in light

of its nature and intended function.

       40.     As a direct and proximate result of one or more of the aforementioned defective

and unreasonably dangerous conditions, the subject RC truck ignited, resulting in a fire, which

caused extensive damage to the Subrogor’s real and personal property, and caused other




                                                  6
              Case 18-10055-KG         Doc 577-1      Filed 08/26/19     Page 7 of 12



consequential and incidental damages including clean-up costs, repair, and other associated

expenses in the amount of $405,749.03.

       WHEREFORE, Plaintiff, STANDARD MUTUAL INSURANCE COMPANY, as

subrogee of DANIEL WALLER JR., demands judgment against Defendant, HOBBICO INC.,

$405,749.03, the exact amount to be proven at trial, together with pre-judgment interest, all

taxable costs, fees and disbursements, and all other just and equitable relief.

                                        COUNT IV
                           STRICT LIABILITY: FAILURE TO WARN

       41.      Plaintiff realleges and incorporates herein paragraphs 1 through 17, inclusive, as

though fully set forth at length.

       42.      At the time of Hobbico’s design, manufacture, sale, distribution, and/or marketing

of the subject RC truck, the subject RC truck was in a defective condition and unreasonably

dangerous when put to reasonably anticipated use.

       43.      At all relevant times, the subject RC truck was used without adequate knowledge

or warning of its characteristics from Hobbico.

       44.      Hobbico did not give adequate warning of the dangers of the subject RC truck,

including the following:

             a. the danger of the subject RC truck’s electrical components to overhead
                under reasonably anticipated use conditions;

             b. the danger of the subject RC truck melting and catching fire under
                reasonably anticipated use conditions;

             c. the danger of the subject RC truck’s incorporation of electrical
                components susceptible to failure under reasonably anticipated use
                conditions;

             d. the danger of the subject RC truck’s integration of electrical components
                susceptible to overheat and violent combustion under reasonably
                anticipated use conditions;



                                                  7
              Case 18-10055-KG         Doc 577-1      Filed 08/26/19     Page 8 of 12



             e. the danger of the subject RC truck’s inability to properly discharge and/or
                sustain heat generated by its own operation under reasonably anticipated
                use conditions.

       45.      As a direct or proximate result of Hobbico’s failure to design, manufacture, sell,

distribute, and/or market the recalled RC trucks with adequate warnings, users of the RC trucks

lacked knowledge of its dangerous characteristics.

       46.      At all times, the subject RC truck was used in a reasonable manner, and such use

of the subject RC truck was reasonably foreseeable by Hobbico.

       WHEREFORE, Plaintiff, STANDARD MUTUAL INSURANCE COMPANY, as

subrogee of DANIEL WALLER JR., demands judgment against Defendant, HOBBICO INC.,

$405,749.03, the exact amount to be proven at trial, together with pre-judgment interest, all

taxable costs, fees and disbursements, and all other just and equitable relief.

                                            COUNT V
                                          NEGLIGENCE

       47.      Plaintiff realleges and incorporates herein paragraphs 1 through 17, inclusive, as

though fully set forth at length.

       48.      At all relevant times, Hobbico had a duty to design, manufacture, assemble,

distribute, sell, and market its products such that they would be free from defects and reasonably

safe for their intended and reasonably foreseeable uses.

       49.      At all relevant times, Hobbico had a duty to investigate, inspect, test, and examine

its products to discover any flaws or dangers existing therein.

       50.      At all relevant times, Hobbico had a duty to warn others of potentially dangerous

conditions existing in its products, including the subject RC truck.




                                                  8
               Case 18-10055-KG       Doc 577-1      Filed 08/26/19    Page 9 of 12



         51.    Hobbico breached one or more of its foregoing duties by failing to use ordinary

care in its design, manufacture, assembly, distribution, sale, and/or marketing of the subject RC

truck.

         52.    Further, Hobbico breached one or more of its foregoing duties by one or more of

the following negligent acts and/or omissions:

                a. failed to design, manufacture, assemble, distribute, sell, or market a
                   product that was reasonably safe under normal use conditions;

                b. failed to design, manufacture, assemble, distribute, sell, or market a
                   product that was reasonably safe for its reasonably intended
                   purpose(s);

                c. failed to design, manufacture, assemble, distribute, sell, or market a
                   product in which the components would not fail in the course of
                   foreseeable use;

                d. failed to design, manufacture, assemble, distribute, sell, or market a
                   product that would not cause a fire in the course of foreseeable use;

                e. failed to design, manufacture, assemble, distribute, sell, or market a
                   product that would adequately discharge and/or resist heat produced
                   by its own operation;

                f. failed to design, manufacture, assemble, distribute, sell, or market a
                   product containing a switch that would deactivate the subject RC truck
                   in the event of overheating;

                g. failed to integrate adequate thermal protective measures into the
                   subject RC truck;

                h. failed to provide adequate warnings about the subject RC truck’s
                   dangerous properties or conditions;

                i. failed to properly manufacture the subject RC truck so as to eliminate
                   the possibility of a battery failure;

                j. failed to adequately test, investigate, inspect or analyze the subject RC
                   truck to understand its properties, dangers, potential dangers, proper
                   uses, and necessary warnings to ensure that it was safe for its intended
                   uses and properly designed, manufactured, assembled, distributed,
                   sold, and marketed;



                                                 9
             Case 18-10055-KG         Doc 577-1        Filed 08/26/19    Page 10 of 12



               k. failed to adequately test, investigate, inspect or analyze the subject RC
                  truck component parts, to understand the components’ properties,
                  dangers, potential dangers, proper uses, and necessary warnings to
                  ensure that the RC truck was safe for its intended uses and properly
                  designed, manufactured, assembled, distributed, sold, and marketed;
                  and/or,

               l. was otherwise careless and negligent.

       53.     As a direct and proximate result of one or more of the aforementioned defective

and unreasonably dangerous conditions, the subject RC truck ignited, resulting in a fire, which

caused extensive damage to the Subrogor’s real and personal property, and caused other

consequential and incidental damages including clean-up costs, repair, and other associated

expenses in the amount of $405,749.03.

       54.     As a further direct and proximate result of Hobbico’s negligence, Standard

Mutual paid to repair the property damage, all to the loss and detriment of Standard Mutual.

       WHEREFORE, Plaintiff, STANDARD MUTUAL INSURANCE COMPANY, as

subrogee of DANIEL WALLER JR., demands judgment against Defendant, HOBBICO INC.,

$405,749.03, the exact amount to be proven at trial, together with pre-judgment interest, all

taxable costs, fees and disbursements, and all other just and equitable relief.

                                      COUNT VI
                              NEGLIGENT FAILURE TO WARN

       55.     Plaintiff realleges and incorporates herein paragraphs 1 through 17, inclusive, as

though fully set forth at length.

       56.     At the time of Hobbico’s design, manufacture, sale, distribution, and/or marketing

of the subject RC truck, the subject RC truck was in a defective condition and unreasonably

dangerous when put to reasonably anticipated use.

       57.     At all relevant times, Hobbico had a duty to investigate, inspect, test, and examine

its products to discover any flaws or dangers existing therein.


                                                  10
             Case 18-10055-KG         Doc 577-1        Filed 08/26/19    Page 11 of 12



       58.     At all relevant times, the subject RC truck was used without adequate knowledge

or warning of its characteristics from Hobbico.

       59.     Hobbico breached one or more of its foregoing duties by failing to warn users of

the RC truck’s defective condition.

       60.     Hobbico did not give adequate warning of the dangers of the subject RC truck,

including the following:

               a. the danger of the subject RC truck’s electrical components to overheat
                  under reasonably anticipated use conditions;

               b. the danger of the subject RC truck melting and catching fire under
                  reasonably anticipated use conditions;

               c. the danger of the subject RC truck’s incorporation of electrical
                  components susceptible to failure under reasonably anticipated use
                  conditions;

               d. the danger of the subject RC truck’s integration of electrical
                  components susceptible to overheat and violent combustion under
                  reasonably anticipated use conditions;

               e. the danger of the subject RC truck’s inability to properly discharge
                  and/or sustain heat generated by its own operation under reasonably
                  anticipated use conditions.

       61.     As a direct or proximate result of Hobbico’s failure to design, manufacture, sell,

distribute, and/or market the recalled RC trucks with adequate warnings, users of the subject RC

truck lacked knowledge of its dangerous characteristics.

       62.     At all times, the subject RC truck was used in a reasonable manner, and such use

of the subject RC truck was reasonably foreseeable by Hobbico.

       WHEREFORE, Plaintiff, STANDARD MUTUAL INSURANCE COMPANY, as

subrogee of DANIEL WALLER JR., demands judgment against Defendant, HOBBICO INC.,

$405,749.03, the exact amount to be proven at trial, together with pre-judgment interest, all

taxable costs, fees and disbursements, and all other just and equitable relief.


                                                  11
        Case 18-10055-KG   Doc 577-1     Filed 08/26/19   Page 12 of 12



                                          Respectfully submitted,

                                          STANDARD MUTUTAL INSURANCE
                                          COMPANY, a/s/o DANIEL WALLER JR.



                                          By: /s/ Robert Ostojic
                                             One of its Attorneys




Robert Ostojic
LEAHY, EISENBERG & FRAENKEL, LTD/
33 W. Monroe Street, Suite 1100
Chicago, IL 60603
Phone: 312-368-4554
Fax: 312-368-4562
Email: ro@lefltd.com
ARDC No.: 6216651




                                    12
